     Case: 1:17-cv-00528 Document #: 265 Filed: 07/29/20 Page 1 of 7 PageID #:3256




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GREG COLEMAN,                                     )
                                                   )
                                Plaintiff,         )       1:17-cv-00528
                                                   )
                          v.                       )
                                                   )       Judge Gary Feinerman
 RANDY PFISTER, sued in his individual             )
 capacity; GHALIAH OBAISI, Independent             )
 Executor and substituted as a party defendant for )
 Saleh Obaisi, M.D.; WEXFORD HEALTH                )
 SOURCES, INC.; JERMIAGH DALY, sued in )
 his individual capacity; NICHOLAS LAMB,           )
 sued in his individual capacity; KENNETH          )
 HARRIS, sued in his individual capacity;          )
 RICARDO TEJEDA, sued in his individual            )
 capacity; NOEL ACOSTA, sued in his                )
 individual capacity; and JOHN DOES, currently )
 unknown employees of the Illinois Department      )
 of Corrections or Wexford Health Sources, Inc., )
                                                   )
 Defendants.                                       )

            SECOND JOINT STATUS REPORT REGARDING SETTLEMENT

        Pursuant to the Court’s July 23, 2020 Minute Entry (ECF No. 264), Plaintiff Greg

Coleman, Defendants Randy Pfister, Jermiagh Daly, Nicholas Lamb, Kenneth Harris, Ricardo

Tejeda, and Noel Acosta (the “IDOC Defendants”), and Defendants Wexford Health Sources, Inc.

(“Wexford”) and Ghaliah Obaisi (collectively with Wexford, the “Wexford Defendants”) hereby

submit this Second Joint Status Report Regarding Settlement.

I.      Settlement of Plaintiff’s Claims Against the IDOC Defendants

        Joint Statement by Plaintiff and the IDOC Defendants: The parties continue to work

cooperatively to resolve the few remaining issues with respect to the written settlement agreement,

including locating Plaintiff’s social security number in order to facilitate payment of the settlement
      Case: 1:17-cv-00528 Document #: 265 Filed: 07/29/20 Page 2 of 7 PageID #:3257




amount to Plaintiff. Counsel for Plaintiff and counsel for the IDOC Defendants believe that they

are making progress and are close to finalizing the written settlement agreement.

II.      Settlement of Plaintiff’s Claims Against the Wexford Defendants

         Plaintiff’s Statement: The Wexford Defendants have made clear that they have no interest

in compromise. Although the Court ordered the parties to “attempt to find a sensible and mutually

agreeable solution” (Minute Entry, ECF No. 264) for the payment issues identified in the First

Joint Status Report, when counsel for the parties spoke by phone on July 27, 2020, counsel for the

Wexford Defendants began the discussion by stating Wexford had not changed its position, and

that Wexford was sticking to the position that it took in the First Joint Status Report. Even before

the discussion began, the Wexford Defendants had ruled out any possibility of compromise.

         Notwithstanding the Wexford Defendants’ position, Plaintiff proposed compromises to

address the Wexford Defendants’ stated concern that, if they were to pay via cashier’s checks,

“Plaintiff may dispute that he did not receive one or more checks, likely to cause additional, future

court intervention.” (See 1st JSR re Settlement at 6, ECF No. 263.) Although this concern is

complete speculation, Plaintiff’s counsel proposed during the parties’ July 27, 2020 discussion to

revise the paragraph in the written settlement agreement regarding payment to state that the

Wexford Defendants’ only obligation would be to deliver the cashier’s checks to Plaintiff’s

counsel. In a follow-up email on July 27, 2020, Plaintiff’s counsel reminded the Wexford

Defendants that payment via wire transfer (through Western Union, Money Gram, or

accesscorrections) also would be an option, and Plaintiff again offered to rewrite the paragraph

concerning payment in the written settlement agreement to limit any risks to the Wexford

Defendants. The Wexford Defendants rejected these compromises.

         Instead, the Wexford Defendants have stubbornly clung to their position that Jenner &

Block must act as a bank and accept payment on Plaintiff’s behalf. This is inconsistent with both


                                                 2
    Case: 1:17-cv-00528 Document #: 265 Filed: 07/29/20 Page 3 of 7 PageID #:3258




the letter and the spirit of the written settlement agreement—the written settlement agreement

contemplates that the Wexford Defendants will deliver to Jenner & Block a check made out to

Plaintiff, meaning that Jenner & Block will act as a mail box for the settlement payment, not a

bank.1

         While the Wexford Defendants claim that paying Plaintiff via cashier’s checks or via wire

transfer would be “tedious,” they have never provided any basis for that contention. Wexford is a

large, private corporation, and it likely would require Wexford to do no more than place a call to

its bank to arrange for the cashier’s checks or wire transfer through one of the services accepted

by Cook County Jail. This is a simple and easy solution. On the other hand, as Plaintiff explained

in the First Joint Status Report, Jenner & Block generally does not accept funds on behalf of its

clients because doing so entails a number of financial risks. For example, if there were an

outstanding lien against Plaintiff and Jenner & Block holds the settlement money and then

distributes it to Plaintiff, such a lienholder may attempt to recover from Jenner & Block all or part

of the money that it distributed to Plaintiff. In addition, Jenner & Block bears the risk that a bank

can subsequently claw back payments, even after they have cleared, if there is a subsequent

problem with the source of funds. Jenner & Block, whose attorneys were appointed in this matter

on a pro bono basis, should not be required to make an exception for this case to spare the Wexford

Defendants some additional, de minimis legwork.

         The Wexford Defendants have made clear that they have no interest in a compromise.

Plaintiff respectfully requests that the Court order the Wexford Defendants to pay the settlement



1
  The Wexford Defendants continue to argue that the case is fully settled, including by, for example,
inserting three pages of legal briefing into the parties’ First Joint Status Report. If the Court invites briefing
on this point, Plaintiff will provide his full response. For the purpose of this filing, however, Plaintiff states
that the Wexford Defendants are wrong, including because they are relying on inapposite case law and are
ignoring the undisputed fact that the written settlement agreement—by its own terms—is not effective.


                                                        3
   Case: 1:17-cv-00528 Document #: 265 Filed: 07/29/20 Page 4 of 7 PageID #:3259




amount through ten cashier’s checks or through a wire service approved by Cook County Jail.

Plaintiff remains willing to make any reasonable, mutually agreeable revisions to the paragraph in

the written settlement agreement concerning the Wexford Defendants’ payment of the settlement

amount to Plaintiff.

        Wexford’s Statement: The Plaintiff accuses the Wexford Defendants of hindering or

impeding settlement payment to the Plaintiff in this case. However, the impediments that have

arisen since a final settlement was agreed to by both parties has come from the Plaintiff’s end.

        The Wexford Defendants are being more than reasonable and have offered to go beyond

what the mutually agreed to and binding Settlement Agreement calls for. The terms of the

Settlement Agreement explicitly require that "the Wexford Defendants shall deliver a check

payable to Greg Coleman for the Settlement Amount to: Debbie L. Berman, Jenner & Block LLP,

353 North Clark Street, Chicago, IL 60654." The express language in the afore-quoted payee

provision was initially drafted and proposed by Plaintiff. Despite the unambiguous nature of this

provision, the Wexford Defendants have agreed to make the settlement draft payable to Plaintiff

and Jenner & Block (and/or Jenner's Trust Fund Account).

        Once deposited into Jenner & Block's account, Jenner can determine how to disperse the

funds to its client. This seems like a very reasonable approach to solve Plaintiff's apparent

predicament, one that the Wexford Defendants did nothing to cause or contribute to, a predicament

that very likely existed before the payee provision was proposed by Plaintiff, and before the

mutually agreed to Settlement Agreement was executed by both Defendants and tendered to

Plaintiff.

        The Court asked the parties in its previous minute order (ECF No. 264) to come to a

sensible solution. The solution that the Wexford Defendants have proposed is sensible and fair.




                                                 4
   Case: 1:17-cv-00528 Document #: 265 Filed: 07/29/20 Page 5 of 7 PageID #:3260




Plaintiff repeatedly inquires about wire transfers and/or sending ten (10) separate cashier’s checks

to be delivered at unspecified times. These options were proposed both before the Court’s last

minute entry, and after said entry – as such, the Plaintiff has failed to propose any other solution

than previously contemplated.

        The Plaintiff also indicated to the Court in the last joint status report that the Parties’

settlement is not yet effective. While the Wexford Defendants did not intend to fully brief this

issue in the last report, the Wexford Defendants merely pointed out that there are no material terms

at issue (only how payment will be delivered, which is immaterial to whether the settlement is

complete), so Plaintiff’s underhanded statements that there is not even actual settlement reached

is ludicrous. The Parties came to an agreement to pay Plaintiff a monetary sum by check. It was

only after the Parties had a clear meeting of the minds on the material terms of settlement (which

is all Illinois requires), and after both Defendants tendered fully executed copies of the Settlement

Agreement, that the Plaintiff indicated that he could not provide his social security number so that

the Wexford Defendants could furnish the check payable to him. The Parties’ disagreement on

the method of settlement payment has no effect on its enforcement.

        This matter is quite simple – because the Plaintiff cannot provide his social security

number, the next best step is to instead issue a check to the Plaintiff’s firm to be placed in a separate

account for the Plaintiff, which is undoubtedly a common practice. The Plaintiff’s “solution” of

multiple cashier checks, wire transfers, etc. is certainly not called for in the Settlement Agreement

and is convoluted, tedious, risky, and unreasonable. The Defendants are simply asking for Jenner

& Block to provide its tax identification number so that the check can be sent to the firm, and then

the Plaintiff’s attorneys can provide their client the funds in the way they see fit.




                                                   5
   Case: 1:17-cv-00528 Document #: 265 Filed: 07/29/20 Page 6 of 7 PageID #:3261




       The Wexford Defendants respectfully request that the Court allow the Wexford Defendants

to issue one, single check to be made to the Plaintiff and his counsel, and that his counsel shall

disperse the funds to the Plaintiff in the method appropriate and in compliance with Cook County

Jail’s procedures.



Dated: July 29, 2020

Respectfully submitted,

 Counsel for Plaintiff Greg Coleman                  Counsel for IDOC Defendants

 By: /s/ Stephen R. Brown                            By: /s/ Andrew O’Donnell

 Debbie L. Berman                                    Andrew O’Donnell
 Stephen R. Brown                                    Office of the Illinois Attorney General
 Matthew T. Gordon                                   100 West Randolph Street, 13th Floor
 Regina M. Wood                                      Chicago, Illinois 60601
 Huiyi Chen                                          AODonnell@atg.state.il.us
 Michael F. Linden
 JENNER & BLOCK LLP
 353 N. Clark St.
 Chicago, Illinois 60654                             Counsel for Wexford Defendants
 Telephone: 312 923-2764
 Facsimile: 312 527-0484                             By: /s/ Brett R. Furmanski
 dberman@jenner.com
 stephenbrown@jenner.com                             Matthew Weller
 mgordon@jenner.com                                  Ronald E. Neroda
 rwood@jenner.com                                    Brett R. Furmanski
 hchen@jenner.com                                    CASSIDAY SCHADE LLP
 mlinden@jenner.com                                  222 West Adams Street, Suite 2900
                                                     Chicago, IL 60606
                                                     mweller@cassiday.com
                                                     rneroda@cassiday.com
                                                     bfurmanski@cassiday.com




                                                6
   Case: 1:17-cv-00528 Document #: 265 Filed: 07/29/20 Page 7 of 7 PageID #:3262




                               CERTIFICATE OF SERVICE

       I hereby certify that, on July 29, 2020, a true copy of the foregoing was served via ECF on

counsel for Ghaliah Obaisi, Wexford Health Sources, Inc., Randy Pfister, Jermiagh Daly, Nicholas

Lamb, Kenneth Harris, Ricardo Tejeda, and Noel Acosta:

       Matthew Weller, mweller@cassiday.com

       Ronald Neroda, rneroda@cassiday.com

       Brett Furmanski, bfurmanski@cassiday.com

       Andrew O’Donnell, AODonnell@atg.state.il.us



                                                    By:      /s/ Stephen R. Brown
                                                            Stephen R. Brown
                                                            JENNER & BLOCK LLP
                                                            353 N. Clark St.
                                                            Chicago, Illinois 60654
                                                            Telephone: 312 840-7282
                                                            Facsimile: 312 527-0484
                                                            stephenbrown@jenner.com
